40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clay Vance CONNER, Plaintiff Appellant,v.David L. SMITH;  Doctor Amonette;  Doctor Kerry Donnelly,M.D., Captain Montgomery;  Danny Crigger;  Officer Pauley;Nurse Douddy;  Jerry W. Payne;  Carl Pennington;  L. E.White;  J. N. Leffett;  Patty L. Huffman;  Officer AllenStruck;  Officer Steve Fanning;  Bob Robertson;  J. D.Terry;  Officer Parr;  J. L. Stafford;  Melanie Funk;Deanne Doss;  Rufus Fleming;  Officer G. Wade;  OfficerWalters;  Mr. Howard;  Mr. Clifton;  Mr. Barksdale;  JamesHoke;  Officer Whitehead;  Officer Ferrell;  Frank Harduch;Sergeant Wilson;  B. L. Johnson;  Van Roadt;  Officer P. L.Hanf;  A D. Robinson;  Ellis B. Wright;  Gary L. Bass;  J.V. Beale;  Deputy Warden A-Unit;  F. Spence;  Chief ofSecurity, Bland Correctional Center, Greensville CC, A-Unit;Officer Parker;  Michael Tidwell;  Officer D. Brown;Officer J. L. Dodson;  Mr. McCathy;  J. Halsey-Harris;  L.G. Goode;  S. S. Aventt;  G. McLinley;  L. Mason;Lieutenant Howard Akers;  Officer E. Taylor;  OfficerZallicoffer;  Lieutenant Healey;  Carl Flowers;  A. M.Judkins;  Richard A. Young;  P. J. Rich;  Valerie D.Rasheed;  James A. Smith;  Corrine Rowlette;  T. C. Brown;Edward Murray;  Edward C. Morris;  Patrick Gurney;  Louis B.Cei;  G. R. Jones;  D. Ahlada;  J. P. McMillan;  Robert M.McClebry;  I. P. Smith;  Mr. Lowenhager;  Doctor Balvir L.Kapil;  John & Jane Does, M. S. B.. .... L.G.O.. ....E.K., Defendants Appellees.
No. 94-6877.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-94-249-R)
Clay Vance Conner, appellant Pro Se.  Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA;  Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, VA, for appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his requests for injunctive relief.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Conner v. Smith, No. CA-94-249-R (W.D.Va. July 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This Court has jurisdiction to review the district court's denial of injunctive relief.  28 U.S.C. Sec. 1292(a)(1) (1988).  To the extent, however, that Appellant appeals the court's denial of his requests for a temporary restraining order, such an order is not appealable absent exceptional circumstances which are not present here.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976)